DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 1, 2021 has been entered.

State of the claims:
Applicants reply dated October 1, 2021 cancels all previously pending claims 8, 16, and 17-33 and adds new claims 34-46.
Claims 1-46 have been presented in the instant application.  Claims 1-33 have been cancelled thereby leaving claims 34-46 pending in the application.  No pending claims remain withdrawn from consideration.  In view of the foregoing, claims 34-46 are pending for prosecution on the merits. 

Response to Amendment
The Declaration of Diana San Diego, filed under an unspecified rule on October 1, 2021, is insufficient to overcome the rejection of previous claims 25 and 33, the limitations of which are now incorporated into new independent claims 34 and 41, under 35 U.S.C. 101 set forth in the last Office action for the following reasons:  
the claimed fire-rated glass possesses a surface compression on the order of 10,000 psi (68.9 MPa), that “the product resulting from the amended claims of the present application has been commercialized under the trademark “SUPERCLEAR” (see reply at page 10), and, according to the Declaration, Applicants glass articles marketed under the SUPERCLEAR trade name have been granted a Certificate of Compliance by UL for “fire rating” status.  Applicant asserts these facts collectively prove that the claimed unit of glass has achieved “fire-rated glass” status thereby demonstrating a credible asserted or well-established utility in contrary to the rejection of claims under 35 U.S.C. 101 and that this utility is achieved on a glass product with an unexpectedly low level of surface compressive stress (i.e. around 10,000psi) (see pages 10-11 of the reply).  To this end, at paragraph 3 of the Declaration, Declarant urges that “our SUPERCLEAR product… is the subject of United States Patent Application 16/135,959”.  At paragraph 6, the Declarant further indicates that “[t]he SUPERCLEAR product, designated to UL as ‘SUPERCLEAR 45 HS/HS LI’, was tested for fire rating by UL” under the noted ANSI/UL and CAN/ULC standards.  

In response, Applicants have, to date, presented no evidence to show that the testing lab results discussed by the Declarant, namely those showing a glass product was granted a Certificate of Compliance by the UL testing labs, were manufactured according to a method commensurate in scope with the claimed invention or that these samples actually displayed a surface compressive stress of about 10,000 psi as claimed.  That is, although Declarant asserts that glass products produced according to the invention have been marketed under the tradename “SUPERCLEAR” there is no evidence to show that the tested and certified glass products were produced according to the claimed method and more specifically that these certified glass products actually displayed a surface compression as claimed.  

To date, Applicants have not presented any experimental data disclosing the actual conditions used to manufacture the glass articles which have been certified as fire-rated by third party testing or, more significantly, any test results regarding the surface compression of the glasses which have achieved this certification.  Due to the absence of test data linking the claimed method steps, physical properties of the resulting product, and UL testing lab results, Applicants assertions of unexpected results are deemed to constitute no more than unsubstantiated argument. See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991).  With reference to MPEP 716.02(b), it is noted that the burden rests with Applicant to establish that the claimed results are both unexpected and statistically significant.  It is further noted that the evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992).  


Moreover, it is respectfully noted that the ANSI/UL and CAN/ULC fire ratings appear to pertain to window and door assemblies and that these standards differ from the standard disclosed in the originally filed specification.  Specifically, it is noted that in the original disclosure the fire rated designation is “determined by a standard fire exposure test identified as the National Fire Protection Association 257 test (NFPA-257)” (see original disclosure at page 2, lines 7-10).  This point notwithstanding, the pending claims do not make clear precisely which fire rating standards are to be met (See also the new grounds of rejection under 35 U.S.C. 112(b)).  
Finally, it appears that the ANSI/UL and CAN/UL fire ratings are reported on window and door assemblies.  If the fire-rating of the samples disclosed in the Declaration have been achieved for a glass contained within a glazing assembly, it would appear that the details of this assembly construction 
	For all of the foregoing reasons, the Declaration dated October 1, 2021 is not effective to overcome the rejection of claims under 35 U.S.C. 101 as set forth in the prior Official action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 41-46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 41 recites “a unit of fire-rated glass achieving approval of an independent testing authority a  glazing material for use in fire-rated door and window assemblies” in lines 1-4.  The originally filed disclosure does not provide supporting basis for generally “achieving approval” from generally any “independent testing authority” in the manner required under 35 U.S.C. 112(a).  Indeed, the originally filed disclosure does not provide any mention approval of an “independent testing authorities”, and the disclosure certainly does not provide support for any approval criteria from any “independent testing authority” as would be encompassed by the claim.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34 recites the limitation of “a unit of fire-rated glass” in the preamble of the claim.  In view of the Declaration dated October 1, 2021 it is the Examiners finding that the recitation of the term “unit of fire-rated glass” in lines 1-2 renders the scope of the claim unclear and indefinite.  In the instant case, the originally filed disclosure discusses fire  exposure test conducted according to the National Fire Protection Association 257 test (NFPA-257) to achieve a fire rating of glass sheet 10 produced by the 
Notwithstanding the foregoing, each of fire-rating tests advanced in the original specification as well as those discussed in the Declaration dated October 2, 2021, namely NFPA-257, ANSI/UL 9, ANSI/UL10C, ANSI/UL10B, CAN/ULS S104, and CAN/ULC 106, are conducted upon a glazing assembly (i.e. a door or window assembly comprising presumptively a glass sheet in addition to other undisclosed structural elements).  The originally filed disclosure neither discusses nor claims any structure or other aspects of the door or window assemblies used in the products which are subsequently tested for a fire-rated certification.  As such, one of ordinary skill in the art would not have reasonably been able to ascertain what role the balance of the assembly structure (i.e. the additional structure beyond the glass sheet) plays towards achieving a UL rating for the glass product.  Because the details of the assembly are not disclosed in the originally filed specification, the precise metes and bounds of the claimed invention are rendered unclear and indefinite.

Claim 41 recites “a unit of fire-rated glass achieving approval of an independent testing authority a  glazing material for use in fire-rated door and window assemblies” in lines 1-4.  For all of the reasons noted above with respect to claim 34, the recitation of “a unit of fire-rated glass” renders the precise metes and bounds of the claim unclear and indefinite.  Additionally, in the instant case, the 

Claim Rejections - 35 USC § 101
Claims 34-46 are rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a credible asserted utility or a well-established utility.
With deference to MPEP 2107.02(V), the Office may, in appropriate situations, require an applicant to substantiate an asserted utility for a claimed invention. See In re Pottier, 376 F.2d 328, 330, 153 USPQ 407, 408 (CCPA 1967) ("When the operativeness of any process would be deemed unlikely by one of ordinary skill in the art, it is not improper for the examiner to call for evidence of operativeness."). See also In re Jolles, 628 F.2d 1322, 1327, 206 USPQ 885, 890 (CCPA 1980); In re Citron, 325 F.2d 248, 139 USPQ 516 (CCPA 1963); In re Novak, 306 F.2d 924, 928, 134 USPQ 335, 337 (CCPA1962). In In re Citron, the court held that when an "alleged utility appears to be incredible in the light of the knowledge of the art, or factually misleading, applicant must establish the asserted utility by acceptable proof." 325 F.2d at 253, 139 USPQ at 520. In the instant case and in view of the prior art of record as discussed below, the Examiner finds a reasonable basis to question the utility of the glass product as claimed in each of claims 25 and 33 as a “fire-rated” glass product.  

Regarding this matter, newly presented claims 34 and 41 recite the limitation wherein the after passing the glass sheet through a tempering furnace, the glass possesses a surface compression of about 10,000 psi which translates into a surface compressive stress level of roughly 68.9 MPa.  The pre-amble of parent claims 34 and 41 indicate that the product glass is a “fire-rated glass” (i.e. that the glass has a 
Specifically regarding this matter, Barr (Barr, J., “The glass tempering handbook: Understanding the glass tempering process”, Originally Published January 15, 2015 at https://dl.orangedox.com/IOM4ukrFcunESCW2Yh/TheGlassTemperingHandbook.pdf, accessed 5/3/2021 at https://belglas.files.wordpress.com/2016/01/theglasstemperinghandbook.pdf;) at page 34  discusses the differences between heat strengthened glass, fully tempered glass and super tempered or “fire Rated Glass”.   Of particular note, Barr indicates that in order for a glass to be Fire Rated, the glass must be tempered to a very high stress level of around 138 MPa (20,000 psi).  The reproduction of the instant illustration 47 (see below), graphically depicts the different compressive stress level thresholds required for classification as a heat strengthened glass, fully tempered glass, and a “Fire-rated” glass panel.  It is respectfully noted that the claimed stress level of 10,000 psi is 50% of the minimum compressive stress level identified by Barr as the required stress level for a glass to be considered a Fire rated glass.  

    PNG
    media_image1.png
    730
    1300
    media_image1.png
    Greyscale


US2017/0029314 to Vehmas similarly indicates that a compressive stress level more than twice the claimed level would be required to achieve a “fire rated” condition.  Regarding this matter, Vehmas at [0008] states;
“ In fireproof tempered glass (FRG glass=fire resistant glass), the strengthening degree is at least about 1.5 times higher than in normal tempered glass, representing a compressive stress of about 160 MPa at glass surface. A higher surface compression provides more resistance to temperature differences (thermal stresses) and thereby increases fire resistance times.”
This finding is again echoed in Kylvaja (US 2017/0334760) at [0008] wherein the authors note:
“An objective with so-called heat strengthened glass is not to achieve safe breaking characteristics, nor a strength as high (surface compression of about 50 MPa is enough) as in tempered glass. An objective with so-called super-tempered glass is a type of glass clearly stronger than normal tempered glass. In so-called FRG glass (fire resistant glass), for example, the surface compression stress is at least 160 MPa.”


    PNG
    media_image2.png
    210
    299
    media_image2.png
    Greyscale


	In view of each of the above prior art references, it is established that the claimed surface compressive stress of 10,000 psi or 68.9 MPa would be considered “heat strengthened” glass and not even rise to the level of a fully tempered glass article nor certainly to the level of a super-tempered, fire-rated glass.  What’s more, the claimed surface compressive stress level as recited in each of claims 34 and 41 falls short of the prior art accepted surface compressive stress level required to designate glass a fire-resistant by at least a factor of 2.  Applicant has failed to report any surface compressive stress levels associated with any of the “working examples” as disclosed at pages 12 through 19 of the originally filed disclosure.  For at least the foregoing reasons, Applicants alleged utility of the claimed glass 
Claims 34 and 41 are also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a credible asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to make or use the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 34-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhiqiang (CN1693246A; Please see English language machine translation made of record with the instant communication) in view of O’Keeffe (US 5,910,620) and Hisada (US 2014/0248447)
Regarding claim 34, Zhiqiang discloses a method of producing a unit of fire-rated glass ("A high-strength fire-proof glass is prepared from ordinary float glass through cold treating, heating it to its softening point in a special strengthening furnace, and moving it through a special wind wall of compressed air at a speed of 300-500 mm/s for cooling and strengthening it.” – abs; “The environmental protection fireproof glass manufactured by the invention has passed the tests and tests stipulated in the national standard GB15763.1-2001, which proves that its performance fully meets the relevant requirements of the national environmental protection float glass fireproof glass.” – [0031]), comprising the steps of: 
selecting a sheet of clear float glass having 5a thickness of at least 19 millimeters and an edge (“Selecting ordinary floating glass as a substrate for cold processing of cutting, edging, rounding and cleaning” – [0008], see Table at paragraph [0029] which delineates a sheet thickness of 19mm heated in an oven at a temperature of 660oC to 690o
providing said edge of said sheet of clear float annealed glass substantially free of any imperfections (“The invention selects the original team piece, cutting, fine grinding and polishing, and four round corners, so as to achieve the effect of changing the glass defect and eliminating the stress of the glass edge – [0012]; “Firstly cut, finely grind and round the 6mm white glass (float glass) substrate to eliminate the edge stress and clean it” – [0023]) in accordance with claim 34, lines 5-6; 
subjecting said sheet of clear float annealed glass to a tempering process by passing the sheet through a tempering furnace where said sheet of clear 10float annealed glass is exposed to heat at a temperature of at least 600 degrees Celsius for a period of at least 750 seconds (“the cold-processed float glass is sent to a special tempering furnace for heat treatment, the temperature of the heating chamber is set between 660-740 ° C, and the heating time is generally 40-60 s per mm thickness” – [0009]) in accordance with claim 34, lines 7-11; and 
quenching said sheet of clear float annealed glass, exposed to heat in the tempering furnace, with a fluid (“The glass heated to the softening temperature is sent to the special air discharge at a speed of 300-500 mm per second, and the height of the air discharge is adjusted according to the thickness of the glass” – [0010]; “When the glass enters the air exhaust, the high-pressure air and the high-pressure fan are used to directly cool the glass surface with high-strength and uniform cold air through the air exhaust, and the special wind nozzle immediately performs high-strength physical tempering, and instantly reaches the high-strength fireproof glass” – [0011])).

(I) Selecting a sheet of clear float annealed glass per claim 34, line 3:
Although the reference does not expressly discuss whether the prior art mother glass is in an annealed condition, one skilled in the art would have found it obvious that the float glass sheet 

(II) Providing an edge of said sheet of float glass substantially free of imperfections per claim 34, lines 5-6:
The Zhiqiang reference teaches that the edge is polished so as to “achieve the effect of changing the glass defect and eliminating the stress of the glass edge”.  Where the defects are changed and the stresses in the edge of the glass sheet eliminated by fine grinding and polishing of the glass sheet edge, 
Regarding this matter, O’Keeffe is drawn to the manufacture of a fire-rated glass sheet by thermal tempering which one skilled in the glass forming arts would have considered to be of particular relevance to the matter at hand in Zhiqiang.  Of particular note, O’Keeffe discloses that the mother glass intended for tempering is first edge polished to remove any pits or inclusions or other imperfections which could cause failure under the elevated temperature and pressure conditions of the thermal tempering process (“The edges of the glass as demonstrated in FIGS. 1A and 1B are then polished. Any unpolished edge or for that matter any pits or inclusions or other imperfections could leave a rough spot where higher levels of temperatures and pressures, which are experienced during the supertempering process or in an actual fire, could cause failure. In a preferred embodiment, the edges 30 are flat polished at 90.degree. to the surface of the glass 26 as shown in FIG. 1A. There is a 45.degree. bevel or aris 32 placed on both sides of the edge 30. In an altered embodiment the low-E glass 34 can have a rounded edge 36. This rounded technique is known as a pencil polished finish as opposed to a flat polished finish as shown in FIG. 1A.”- 3:11-25). 
In view of the foregoing, it is apparent that O’Keeffe contained a “comparable” method for thermal tempering glass to produce a fire-rated tempered glass product that has been improved in the same way as the claimed invention, namely by removing substantially all imperfections from the glass 

(III) Surface Compression of about 10,000 pounds per square inch per claim 34, lines 14-15:
Zhiqiang and O’Keeffe teach or otherwise render obvious a method of manufacturing a fire-rated glass sheet by thermal quenching which meets every recited limitation of parent claim 34 as noted above.  Zhiqiang teaches an embodiment wherein the glass sheet reaches a surface compressive stress of between 190-210 MPa.  The prior art is however silent regarding production of a fire-rated glass product having a surface compressive stress on the order of 10,000 psi or, equivalently, 68.9 MPa.  
US 2014/0248447 to Hisada discloses a method for making a fire-rated single panel of glass by thermal tempering which one of ordinary skill in the art would consider to be of particular relevance to the matter at hand Zhiqiang and O’Keefee as discussed above.  Hisada specifically discloses at Table 1 and paragraphs [0049]-[0055] that heat resistant tempered glass having a surface compressive stress of 140 MPa or greater passes the ISO 0834 flame insulating performance test (fire prevention test) for single glass sheets.  However, the reference also notes that heat strengthened glass sheets having a surface compressive stress of less than 80 MPa, may also pass the fire prevention test when coated with a heat reflective coating with an emissivity of 0.1 or less (see Table 1 reproduced below).  

    PNG
    media_image2.png
    210
    299
    media_image2.png
    Greyscale

In view of Hisada, one of ordinary skill in the art would have considered it an obvious matter to produce glass product having a lower surface compressive stress value than the “super tempered” product disclosed by Zhiqiang when seeking to manufacture a fire-rated glass product.  One skilled in the art would appreciate the technical challenges associated with developing an extremely high level of compressive stress by thermal quenching methods, and such a modification would have constituted an obvious means to mitigate these technical challenges.  The Examiner acknowledges that the instant modification would necessitate application of a low emissivity coating to the heat strengthened glass sheet (i.e. a glass sheet having a surface compressive stress of below 80 MPa) in order to achieve a fire-rated designation, however one skilled in the art would have been fully equipped to weigh the benefits and detractions applying such a film in comparison to the technical challenges and equipment investment needed to achieve a super tempered state by thermal quenching means alone.  For the foregoing reasons, the Examiner finds that the claimed fire-rated tempered glass having a surface compressive stress on the order of 10,000 psi would have constituted an obvious extension over the collective prior art of record for a skilled practitioner in the arts at the time of the invention. 




Regarding claim 37, see discussion of claim 34 which teaches exposure of a 19 mm  thick glass sheet to a temperature between 660-690oC.
Regarding claim 38, see discussion of claim 34 which teaches a heating residence time for a 19mm thick glass sheet of 800 to 1200 seconds or more broadly within the range of 40-60seconds per millimeter of thickness ([0009]).
Regarding claim 39, see discussion of claim 34 which teaches exposure of a 19 mm  thick glass sheet to a temperature between 660-690oC.  It is further noted that the Zhiqiang table of exemplary embodiments makes plain the trend towards decreasing oven temperature with increasing substrate thickness.  
Regarding claim 40, see discussion of claim 34 and O’Keeffe at figure 3 and 3:42-50 wherein a polymeric substance is applied to the quenched float glass sheet. Neither Zhiqiang nor O’Keeffe discloses removal of any material from the sheet of clear float annealed glass.
Regarding claim 41, see discussion of claim 34.  Further, Hisada teaches that glass substrates having the claimed surface compressive stress values may meet the ISO 0834 flame insulating performance test (i.e. a unit of fire-rated glass achieving approval of an independent testing authority)
 Regarding claims 42-43, see discussion of claim 35-36, respectively, above and particularly note O’Keeffe at 3:11-25 and figures 1A and 1B which respectively teach providing a beveled edge and a radiused or rounded edged to the glass sheet prior to tempering.  
Regarding claim 44, see discussion of claim 34 above wherein Zhiqiang is noted to teach exposure of a 19 mm  thick glass sheet to a temperature between 660-690oC.


Regarding claim 46, see discussion of claim 34 and 40 and O’Keeffe at figure 3 and 3:42-50 wherein a polymeric substance is applied to the quenched float glass sheet. Neither Zhiqiang nor O’Keeffe discloses removal of any material from the sheet of clear float annealed glass.


Response to Arguments
Applicant's arguments filed October 1, 2021 have been fully considered but they are not persuasive. 
Regarding the rejection of claims under 35 U.S.C. 101, Applicants arguments asserting that the claimed invention meets the requirements of a credible asserted utility or a well-established utility in view of the Declaration of Diana San Diego dated October 1, 2021 are not found to be availing.  As the details of the Declaration as it pertains to the rejection of claims under 35 U.S.C. 101 and the deficiencies thereof are discussed at length above they are not reiterated here; Applicant is respectfully directed to the Response to Amendment section of the Official action above.

Regarding the rejection of claims under 35 U.S.C. 103, it is noted that newly presented independent claims 34 and 41 incorporate limitations of previously presented claims 25 and 33, respectively.  In the prior Official action, claims 25 and 33 were rejected over Zhiqiang, O’Keefee, and Hisada under 35 U.S.C. 103.  Although Applicant advances arguments directed against the  Zhiqiang and O’Keefee references (see instant reply at pages 7-10), Applicant does not substantively rebut the teachings of Zhiqiang in view of Hisada as advanced at pages 15-17 of the prior Official action.  As Hisada .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vehmas (US 6,279,350) discloses a method for modifying quench air pressure to adjust tempering in glass sheets having a thickness ranging from ~2.8 mm up to 19mm.  Reunamaki (US 4,891,056) teaches a method or adjusting quench pressure which is closely related to the Vehmas ‘350 patent.  Reunamaki (US 4,617,043) discloses a general rule of thumb for pre-heating of glass sheets for thermal tempering.  The reference notes that the sheet should be heated for longer than 40 seconds per mm thickness of the sheet (7:30-41). US 2007/0122580 to Krall discloses that in thermal quenching glass sheets are typically heated in the range of 627oC to 704oC and that this parameter is compositionally dependent ([0006]). At [0028], Reunamaki ‘043 taches that the surface compression of the glass may be controlled by adjusting the cooling rate and that one skilled in the art would be fully equipped to adjust the heat transfer rate during the quench ([0030]).   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L LAZORCIK whose telephone number is (571)272-2217. The examiner can normally be reached Monday-Friday; 9:30am-5:30p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L LAZORCIK/               Primary Examiner, Art Unit 1741